UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6463


BENJAMIN TILLMAN,

                     Petitioner - Appellant,

              v.

BARBARA RICKARD, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:18-cv-01244)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Tillman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benjamin Tillman, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2018)

petition in which Tillman sought to challenge his conviction and sentence by way of the

savings clause in 28 U.S.C. § 2255 (2018). Pursuant to § 2255(e), a prisoner may challenge

his conviction and sentence in a traditional writ of habeas corpus under § 2241 if a § 2255

motion would be inadequate or ineffective to test the legality of his detention. Here, the

district court correctly determined that Tillman may not challenge the validity of his

conviction through a § 2241 petition because the conduct for which he was convicted—

conspiracy to possess with intent to distribute cocaine base—remains criminal. In re Jones,

226 F.3d 328, 333-34 (4th Cir. 2000).

       To the extent that Tillman also sought to rely on United States v. Wheeler, 886 F.3d

415, 429 (4th Cir. 2018), to challenge his 480-month sentence, the district court properly

concluded that Tillman failed to specifically object to those aspects of the magistrate

judge’s report relevant to Wheeler’s applicability in this case. The timely filing of specific

objections to a magistrate judge’s recommendation is necessary to preserve appellate

review of the substance of that recommendation when the parties have been warned of the

consequences of noncompliance. Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017);

Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S.

140, 154-55 (1985). In the absence of such specific objections, we hold that Tillman has

waived appellate review of the Wheeler issues.



                                              2
      Accordingly, we affirm the district court’s order for the reasons stated therein.

Tillman v. Rickard, No. 1:18-cv-01244 (S.D.W. Va. Mar. 31, 2020). While we deny

Tillman’s motions for the appointment of counsel and for bail pending appeal, we grant his

motions to proceed in forma pauperis, for judicial notice of various cited cases, and for

consideration of a motion Tillman erroneously filed in a different appeal that has since

been dismissed. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3